
	
		II
		111th
		1st Session
		S. 360
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2009
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To limit compensation to officers and directors of
		  entities receiving emergency economic assistance from the
		  Government.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cap Executive Officer Pay Act of
			 2009.
		2.Limit on
			 executive compensation
			(a)In
			 generalNotwithstanding any other provision of law or agreement
			 to the contrary, no person who is an officer, director, executive, or other
			 employee of a financial institution or other entity that receives or has
			 received funds under the Troubled Asset Relief Program (or
			 TARP), established under section 101 of the Emergency Ecomonic
			 Stabilization Act of 2008, may receive annual compensation in excess of the
			 amount of compensation paid to the President of the United States.
			(b)DurationThe
			 limitation in subsection (a) shall be a condition of the receipt of assistance
			 under the TARP, and of any modification to such assistance that was received on
			 or before the date of enactment of this Act, and shall remain in effect with
			 respect to each financial institution or other entity that receives such
			 assistance or modification for the duration of the assistance or obligation
			 provided under the TARP.
			3.Rulemaking
			 authorityThe Secretary shall
			 expeditiously issue such rules as are necessary to carry out this Act,
			 including with respect to reimbursement of compensation amounts, as
			 appropriate.
		4.CompensationAs used in this Act, the term
			 compensation includes wages, salary, deferred compensation,
			 retirement contributions, options, bonuses, property, and any other form of
			 compensation or bonus that the Secretary of the Treasury determines is
			 appropriate.
		
